DETAILED ACTION

This office action is in response to Applicant’s submission filed on 3 November 2021.  THIS ACTION IS FINAL.

Status of Claims

Claims 1, 4-10, 13-18 are pending.
Claims 2-3, 11-12, 19-20 are cancelled.
Claims 1, 4-10, 13-18 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., “Structure Level Adaptation for Artificial Neural Networks”, Springer Science+Business Media, LLC, 1991 [hereafter Lee] in view of Henry, et al., US-PGPUB NO.2018/0189651A1 [hereafter Henry].

With regards to claim 10, Lee teaches 
“A neural network training device[, comprising:  Page 14 of 20a display unit; a storage unit; and a processing unit, wherein the storage unit stores a plurality of program modules, the plurality of program modules are executed by the processing unit and] perform the followed neighboring steps: 
obtaining a weight value between each two connected nodes of a neural network, wherein the neural network comprises a plurality of nodes and each of the plurality of nodes represents an activation function, the nodes are distributed in a plurality of layers arranged in order of computation, and each of the nodes is connected to all nodes of a followed neighboring layer and a connection between each two connected nodes represents the weight value (Lee, 3.2 Function Level Adaptation, p.65, ‘Each neuron in the network (designated by the circles in Figure 3.1) performs a summing and thresholding function …

    PNG
    media_image1.png
    487
    767
    media_image1.png
    Greyscale

); integrating an input value and a corresponding weight value of each of the nodes using an evolutionary computation to dynamically generate an output value, and the output value of the node is consistent with an input value of a corresponding connected node of a followed neighboring layer, wherein a function of the evolutionary computation is 

    PNG
    media_image2.png
    90
    618
    media_image2.png
    Greyscale

neural network, j=1, 2, 3...N-1, i=j+1, ji represents the weight value between two connected nodes, ai and aj represent output values of the two connected nodes, and aj represents the output value of the node of a followed neighboring layer, g represents a neuron function generated from a given data and is capable of being dynamically changed (Lee, p.65, 

    PNG
    media_image3.png
    94
    638
    media_image3.png
    Greyscale

 is a parameterized function that can be dynamically change with parameters wij changing with data, as shown in p.68, eq (3.5) and p.68-69, Algorithm 3.1 (Error Back-Propagation)); correcting the weight value between each two connected nodes (Lee, 
3.3 Parameter Level Adaptation, p.68, 

    PNG
    media_image4.png
    391
    771
    media_image4.png
    Greyscale

); 
integrating a corrected weight value and the output value of each of the nodes iteratively to obtain the output value of a corresponding connected node of a followed Page 15 of 20neighboring layer (Lee, Figure 3.1, Eq (3.1)); and outputting a trained neural network (Lee, p.68-69, Algorithm 3.1 (Error Back-Propagation) shows neural network training using back-error propagation algorithm.).”
Lee does not explicitly detail “… comprising:  Page 14 of 20a display unit; a storage unit; and a processing unit, wherein the storage unit stores a plurality of program modules, the plurality of program modules are executed by the processing unit”
However Henry teaches “… comprising:  Page 14 of 20a display unit; a storage unit; and a processing unit, wherein the storage unit stores a plurality of program modules, the plurality of program modules are executed by the processing unit (Henry, FIG.1, [0104] ‘multi-media display’, [0158], ‘program for storage in the program memory of and execution by the NNU’ 

    PNG
    media_image5.png
    756
    545
    media_image5.png
    Greyscale

).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Andoni and Young before him or her, to modify the Neural Network training method and system of Lee to include hardware processing elements as shown in Henry.   


With regards to claim 13, Lee in view of Henry teaches 
“The neural network training device as claimed in claim 10, wherein the evolutionary computation is performed through at least two iterations (Lee, Figure 3.4 shows neural network evolution flow, Figure 3.5 -3.8 and Table 3.1 shows multiple iteration results

    PNG
    media_image6.png
    813
    889
    media_image6.png
    Greyscale

).”

With regards to claim 14, Lee in view of Henry teaches 
The neural network training device as claimed in claim 13, if a number of iterations satisfies a preset condition or the output value reaches a convergence condition, the Page 16 of 20trained neural network is obtained; if the convergence condition is not reached, proceeds to next iteration (Lee, Figure 3.4

    PNG
    media_image7.png
    853
    714
    media_image7.png
    Greyscale

).”

With regards to claim 15, Lee in view of Henry teaches 
The neural network training device as claimed in claim 10, the method of correcting the weight value between each two connected nodes comprises synthesizing the output values of the nodes of a same layer to obtain a corrected weight value between the two connected nodes (Lee, p.68-69, Algorithm 3.1 (Error Back-Propagation) shows neural network training using back-error propagation algorithm.

    PNG
    media_image8.png
    374
    785
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    503
    741
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    345
    743
    media_image10.png
    Greyscale

).”

With regards to claim 16, Lee in view of Henry teaches 
The neural network training device as claimed in claim 15, the method of synthesizing the output values of node of the same layer to obtain the corrected weight value between the two connected nodes comprises: correcting the weight value using a gradient descent method; and determining whether to perform the iteration based on an amount of adjustment of the weight value (Lee, FIG.3.1, p.68, ‘the error back-propagation algorithm implements a gradient descent of the form

    PNG
    media_image11.png
    104
    540
    media_image11.png
    Greyscale

)”

With regards to claim 17, Lee in view of Henry teaches 
“The neural network training device as claimed in claim 16, wherein if the adjustment of the weight value exceeds a preset value, correcting the weight value again (Lee, 3.4 Structure Level Adaptation, p.71, ‘if after a long period of parameter adaptation, the input weight vector of a neuron still fluctuates greatly, then this means that the neuron does not have enough representation power to learn the sub-problem that it is supposed to learn; hence the neuron can be split into two’, and p.72, FD is defined as a measure of weight fluctuation.  When FD is larger than certain preset value, neuron will be split and weight recalculated. )”

With regards to claim 18, Lee in view of Henry teaches 
“The neural network training device as claimed in claim 10, wherein the neural Page 17 of 20network comprises an input layer, a plurality of hidden layers and an output layer, and 

    PNG
    media_image12.png
    439
    698
    media_image12.png
    Greyscale

).”

Claims 1, 4-9 are substantially similar to claims 10, 13-18. The arguments as given above for claims 10, 13-18are applied, mutatis mutandis, to claims 1, 4-9, therefore the rejection of claims 10, 13-18are applied accordingly.


Response to Argument

Applicant’s arguments filed 3 November 2021 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant argued that (p.9)

    PNG
    media_image13.png
    180
    783
    media_image13.png
    Greyscale

Examiner replies: as shown in Lee, p.65, 

    PNG
    media_image3.png
    94
    638
    media_image3.png
    Greyscale

 is a parameterized function that can be dynamically change with parameters wij dynamically adjusted with data, as shown in p.68, eq (3.5)

    PNG
    media_image14.png
    97
    591
    media_image14.png
    Greyscale

p.68-69, Algorithm 3.1.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128